Title: Abigail Adams to Elizabeth Smith Shaw, 10 March 1787
From: Adams, Abigail
To: Shaw, Elizabeth Smith


        
          My dear Sister
          London March 10 1787
        
        Tho I have already acknowledged all your Letters, I will not let captain Scoet sail without a few lines from me, I had not time to write you by Barnard, but Cushing had Letters for you
        I write now to inform you, that the more quarrelsome and turbulent you grow, the more anxious I am to be with you, not that I think it pleasent fishing in troubled waters, but because immagination paints higher than reality, and the danger apprehended is always worse than that which is experienced, in short I have seen my Countrymen armed one against the other, and the divided house falling to the ground.
        Blessed are the peacemakers said a great Authority, for they restore harmony in which all nature delights, order is heavens first Law. if there was not a much greater proportion of good than evil predominating in the World, who could suffer being here below? if as a good divine observed those objects which administer to our delight and comfort, had been created merely to anoy & harrass us, then we might have had some reason to complain that the evils we sufferd were not oweing to our blindness and folly; if that had been the design of providence, the Bee would have been without her Honey & the rose devoid of its fragrance, the feilds would have been destitute of their Chearfull green & gay flowers the Fire would have scorched instead of warming us, and the Light of day dazzeld without cheering us. every Breath of air would have cut us like the point of a sword, every taste would have been a bitter & every sound a Scream, every sense would have been a torment instead of a pleasure, but the real state of things is totally different, & the Benificent Creater made all things good. Tis man alone who perverts his Laws & creates the evils which he justly suffers.
        but whither am I running? I took my pen to tell you, that God willing, I hope to see you in the course of an other Year, as we are determined to return to America and share the fate of our Country whether she stand firm like mount Atlass—or make it treason to harbour an Idea that she will fall—trip & stumble, I fear, but as uncle Toby said on an other occasion—She Shall not fall.
        pray how does my worthy good Friend mr Thaxter do? I am very much in his debt, I know he is a good patriot in these times, because he is an honest Man. my Love to him, and to my old friend mrs Allen. tell her I hope one Day to see her in her own habitation, and upon the first intimation of an heir, I will send her the Christning cap. I am rejoiced to find by your account that she is so happily situated.
        I have sent you by captain Scot a little chamber Lamp, which with a small quantity of oil; burns the whole night. I found them very usefull to me, & thought they would prove so to my sisters. I have also sent you a peice of silk, I was deliberating some time whether it should be virgin white; or sky blew, upon the whole I concluded that you had more pretentions to the Skys; than to the Appellation annexed to the White, so I bought the blew, which is vastly the present taste. I hope it will meet your approbation, as I have already fancied how well it will become you, & how pretty you will look in it, no trimming is used at all, unless a narrow white ribbon down the Sides. The Aprons are made very dressy of gauze with a lace round them & white ribbon crimped in pleats, an other row a quarter from the bottom & little flowers stuck between— black lace is much worn both on handkerchiefs & Aprons. handkerchiefs very bustly no great change since last year; caps as many forms as fancy can devize; so you have a subject for your Haverhill Bells, I believe the silk is a prohibited article, so you must keep the secret; I hope my little nephew has got his Books, & my Neice her skirt, perhaps the Next time I write you I may be turnd into a grandame as it is now a fine sunshine day, and my spirits tolerably, good; I do not feel so ancient as that event will make me, Mrs Smith is now sitting by the table trimming with lace a white muslin slip, round the neck; & sleaves; & looking as sober as a Deaconess; she would grumble a little if she knew I had been writing of her.— she is very well and sends her duty to you; Mr. Adams is still buisy in writing, whether for the publick; will depend upon the reception his Book already gone into the World; meets with
        adieu my dear Sister— remember me kindly to all your Haverhill Friends judge Sergants family in a particular manner & to mrs White and believe me with the sincerest affection/yours
        A Adams
        
N.B
all the cocks tails round London for 50 miles have been robbed to decorate the Ladies Caps. The long feathers amounting to 6 or 8 are tied in a bunch & worn at the side of the cap & are sold from half a Guiney to 18 shillings sterling a bunch, an excellent commodity for exportation, have you any old cocks?
      